         Case 1:19-cv-05773-SDA Document 101 Filed 01/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          1/25/2021
 Christopher Viera et al.,
                                                                1:19-cv-05773 (SDA)
                                 Plaintiffs,

                     -against-                                  ORDER

 City of New York,

                                 Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Having reviewed Defendant’s response to the Court’s Order to show cause why the

documents identified in Plaintiffs’ November 11, 2020 Letter Motion should be filed under seal,

(see 11/11/20 Ltr. Mot., ECF No. 83; 1/8/21 Order, ECF No. 99; Def.’s Response, ECF No. 100), it

is hereby Ordered that Plaintiff’s Letter Motion (ECF No. 83) is DENIED as the documents already

are in the public domain. (See 11/11/20 Ltr. Mot. at 1 n.1.) The Court notes that Defendant’s

opposition appears related to the admissibility of the privileged communications in this case, an

issue which the Court has not yet been called upon to decide.

       It is further Ordered that Defendant’s Letter Motion to seal (10/14/20 Ltr. Mot., ECF No.

79), which Plaintiffs do not oppose, is GRANTED.

       The Clerk of Court is directed to unseal ECF Nos. 88, 89, 90 and 97.

SO ORDERED.

DATED:         New York, New York
               January 25, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
